DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 12, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Embry US 2007/0125558 A1.
	With respect to claims 1 and 12, Embry US 2007/0125558 A1 discloses a system and method for assessing the performance of an agricultural implement, the system camprising:
a ground engaging tool (20-21 cf. figures 3-4) configured to engage soil within a field as the agricultural implement is moved across the field such that the ground engaging tool creates a field material cloud aft of the ground engaging tool in a direction of travel of the agricultural implement, the system wherein: 
a sensor (“sensor” cf. §[0006]) configured to detect a cloud characteristic of the field material cloud; and 
a controller communicatively coupled to the sensor, the controller being configured to monitor data received from the sensor and assess the agricultural operation being performed based at least in part on the cloud characteristic (“the operation of the water pump or valves which control water flow to the nozzles is automatically activated by a sensor, which turns the pump on to create mist upon the dust level reaching a preset trigger point as detected by an optical sensor” cf. §[0006]).

As to claim 6, the controller of Embry US 2007/0125558 A1 is necessarily configured to estimate at least one of an average clod size of soil clods or a field levelness resulting from the agricultural operation based at least in part on the cloud characteristic.
With respect to claims 7, 8 and 18, Embry US 2007/0125558 A1 discloses that “the operation of the water pump or valves which control water flow to the nozzles is automatically activated by a sensor, which turns the pump on ta create mist upon the dust level reaching a preset trigger point as detected by an optical sensor” cf. $[0006].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 9, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Embry US 2007/0125558 A1 in view of Official Notice.
Embry US 2007/0125558 A1 discloses the system and method as set forth supra.
The claims distinguish over Embry US 2007/0125558 A1 in requiring (1) adjusting a downforce on the ground engaging tool (as required in claims 9 and 19); (2) the sensor to comprise at least one of a radar sensor, a camara, or a LIDAR device (as required in claim 11); and (3) the control action to comprise generating a notification for an operator of the agricultural implement indicative of an effectiveness of the agricultural operation (as required in claims 10 and 20).
The Examiner takes Official Notice that the steps and structure set forth supra are well-known by a person skilled in the art for greater versatility, efficiency and accuracy.

Allowable Subject Matter
Claims 3, 5 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 11, 2021